In a child support proceeding pursuant to Family Court Act article 4, the petitioner appeals from an order of the Family Court, Westchester County (Braslow, J.), entered January 11, 1993, which, inter alia, denied as untimely her objections to an order of the same court (Edlitz, H.E.), entered October 9, 1992, which, among other things, directed the respondent to pay increased child support in the amount of $145 per week and to pay her $1,250 in counsel fees.
Ordered that the order is affirmed, without costs or disbursements.
Family Court Act § 439 (e), provides, in relevant part, that an aggrieved party may submit to a Family Court Judge specific written objections to the final order of the Hearing Examiner within 30 days after entry of the order and that the final order of a Hearing Examiner, after the objections have been reviewed by a Judge, may be appealed (Family Ct Act § 439 [e]).
The appellant failed to timely submit specific, written objections to the Hearing Examiner’s final order of support, albeit she was advised of her legal rights by the Hearing Examiner and had 25 days from the receipt of the final order of support to prepare specific, written objections. Having failed to timely exhaust the Family Court procedure for review of her objections to the Hearing Examiner’s final order, the appellant has waived her right to appellate review of those objections (see, Matter of Werner v Werner, 130 AD2d 754; Matter of Zunino v Mahoney, 204 AD2d 469). Miller, J. P., O’Brien, Krausman and Florio, JJ., concur.